DETAILED ACTION
The amendment filed 11/15/2021 has been entered. Claims 9-10, 13, 15, and 17 have been amended and claims 11-12 have been cancelled. Claims 9-10, 13, 15, and 17 remain pending in the application and are discussed on the merits below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments filed 11/15/2021 have been fully considered but are moot because the amendments made to the claims have necessitated a new grounds of rejection.
Response to Amendment
Regarding the objections to the claims, applicant has amended the claims to overcome the objections. The objections to the claims have been withdrawn.
Regarding the rejections under 35 USC § 101, applicant has amended the claims to overcome the rejections. The rejections under 35 USC § 101 have been withdrawn.
Regarding the rejections under 35 USC § 102 and 103, the claims have been amended and has necessitated a new grounds of rejection as outlined below.
Claim Objections
Claims 9 and 17 are objected to because of the following informalities:  
Regarding claims 9 and 17, “braking intervention is automaticaly set by” should read “braking intervention is automatically
Further regarding claim 17, “the device including processor” should read “the device including a processor”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Song (U.S. Patent Application Publication No. 2006/0125616 A1) in view of Salomonsson et al. (U.S. Patent Application Publication No. 2014/0222280 A1; hereinafter Salomonsson).
Regarding claim 9, Song discloses
A method for controlling movement for a single-track motor vehicle, the method comprising the following steps: sensing a distance of the single-track motor vehicle from a following vehicle following behind the single-track motor vehicle or a speed of the following vehicle relative to the single-track motor vehicle by a rear driving-environment sensor system of the single-track motor vehicle sensing a rearward area behind the single-track motor vehicle (calculate a distance and velocity differential between a trailing vehicle and leading vehicle, see at least [0277] and [0288])
Sensing a distance of the single-track motor vehicle from a preceding vehicle in front of the single-track motor vehicle or an obstacle in front of the single-track motor vehicle or a speed of the single-track motor vehicle relative to the preceding vehicle or the obstacle by a front driving-environment sensor system which senses an area lying in front of the single-track motor vehicle (calculate a distance and velocity differential between a trailing vehicle and leading vehicle, see at least [0277] and [0288]); and
Song does not explicitly disclose:
in response to the distance from the preceding vehicle or the obstacle being below a minimum distance value or the speed relative to the preceding vehicle or the obstacle exceeding a maximum relative-speed value, carrying out, by the single-track motor vehicle, a driver-independent automatic braking intervention;
wherein an intensity of the driver-independent braking intervention is automatically set by the single-track motor vehicle as a function of  the sensed distance of the single-track motor vehicle from the following vehicle and/or as a function of the sensed speed of the following vehicle 
However, Salomonsson teaches:
in response to the distance from the preceding vehicle or the obstacle being below a minimum distance value or the speed relative to the preceding vehicle or the obstacle exceeding a maximum relative-speed value, carrying out, by the single-track motor vehicle, a driver-independent automatic braking intervention (Automatic Emergency Braking (AEB) is activated when an obstacle is within a threshold distance of the vehicle, see at least [0032]);
wherein an intensity of the driver-independent braking intervention is automatically set by the single-track motor vehicle as a function of  the sensed distance of the single-track motor vehicle from the following vehicle and/or as a function of the sensed speed of the following vehicle (vehicle 210 “may adjust the degree of braking responsive to a determined distance” of a following vehicle behind vehicle 210, see at least [0033]-[0034])  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the relative distance and velocity determination disclosed by Song by adding the automatic brake based and rear collision determination taught by Salomonsson. One of ordinary skill in the art would have been motivated to make this modification “in order to limit or mitigate or avoid rear end collision” (see [0031]).
Regarding claim 10, the combination of Song and Salomonsson teaches the elements above and Song further discloses:
in response to the distance from the following vehicle dropping below a limiting value, outputting a warning signal to a driver of the following vehicle (when a following car 958 breaches the safety distance D of the lead car 956, the flashing brake indicators 457 are triggered to warn the following car, see at least [0251] and [0293]).
Regarding claim 13, the combination of Song and Salomonsson teaches the elements above but Song does not disclose:
the intensity of the driver-independent braking intervention is reduced if the distance of the following vehicle from the single-track motor vehicle is below another minimum distance or the speed of the following vehicle relative to the single-track motor vehicle is greater than a limiting value 

the intensity of the driver-independent braking intervention is reduced if the distance of the following vehicle from the single-track motor vehicle is below another minimum distance or the speed of the following vehicle relative to the single-track motor vehicle is greater than a limiting value (degree of braking is reduced to a lesser amount when the trailing vehicle 222b is following at a distance greater than the threshold, see at least [0034]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the relative distance and velocity determination disclosed by Song by adding the adjusted braking taught by Salomonsson. One of ordinary skill in the art would have been motivated to make this modification in order to determine “the best degree of braking of the subject vehicle to mitigate either or both potential or imminent collisions” (see [0036]).
Regarding claim 14, the combination of Song and Salomonsson teaches the elements above and Song further discloses:
the rear driving-environment sensor system is a radar sensor system or a video sensor system (proximity detector such as radar can be placed on the rear to detect trailing vehicle, see at least [0278]).
Regarding claim 15
the front driving-environment sensor system are in each instance a radar sensor system or a video sensor system (proximity detector such as radar can be placed on the front to detect leading vehicle, see at least [0278]).
Regarding claim 16, the combination of Song and Salomonsson teaches the elements above and Song further discloses:
the single-track motor vehicle is a motorcycle (see at least [0189]).
Regarding claim 17, Song discloses:
sense a distance of the single-track motor vehicle from a following vehicle following behind the single-track motor vehicle or a speed of the following vehicle relative to the single-track motor vehicle using a rear driving-environment sensor system of the single-track motor vehicle sensing a rearward area behind the single-track motor vehicle (calculate a distance and velocity differential between a trailing vehicle and leading vehicle, see at least [0277] and [0288]); and 
sense a distance of the single-track motor vehicle from a preceding vehicle in front of the single-track motor vehicle or an obstacle in front of the single-track motor vehicle or a speed of the single-track motor vehicle relative to the preceding vehicle or the obstacle using a front driving-environment sensor system which sense an area lying in front of the single-track motor vehicle (calculate a distance and velocity differential between a trailing vehicle and leading vehicle, see at least [0277] and [0288]); and
Song does not explicitly disclose:
A device of a single-track motor vehicle, the device including processor and being configured to control movement of the
in response to the distance from the preceding vehicle or the obstacle being below a minimum distance value or the speed relative to the preceding vehicle or the obstacle exceeding a maximum relative-speed value, carry out a driver-independent automatic braking intervention ;
wherein an intensity of the driver-independent braking intervention is automatically set by the device as a function of the sensed distance of the single-track motor vehicle from the following vehicle and/or as a function of the sensed speed of the following vehicle
However, Salomonsson teaches:
A device of a single-track motor vehicle, the device including processor and being configured to control movement of the single-track motor vehicle (image processor, see at least [0029])
in response to the distance from the preceding vehicle or the obstacle being below a minimum distance value or the speed relative to the preceding vehicle or the obstacle exceeding a maximum relative-speed value, carry out a driver-independent automatic braking intervention (Automatic Emergency Braking (AEB) is activated when an obstacle is within a threshold distance of the vehicle, see at least [0032]);
wherein an intensity of the driver-independent braking intervention is automatically set by the device as a function of the sensed distance of the single-track motor vehicle from the following vehicle and/or as a function of the sensed speed of the following vehicle (vehicle 210 “may adjust the degree of braking responsive to a determined distance” of a following vehicle behind vehicle 210, see at least [0033]-[0034])  
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277. The examiner can normally be reached Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/H.L./Examiner, Art Unit 3662         

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662